UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6224


TIMOTHY WIMS, a/k/a Timothy Derrinado Davis, a/k/a John Darren Delgado,

                    Petitioner - Appellant,

             v.

WARDEN, FCI Edgefield,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. R. Bryan Harwell, District Judge. (0:16-cv-02302-RBH)


Submitted: August 29, 2017                                  Decided: September 15, 2017


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Wims, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Timothy Wims, a federal prisoner, appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241 (2012)

petition. We have reviewed the record and find no reversible error. Accordingly, although

we grant leave to proceed in forma pauperis, we affirm. See Beckles v. United States, 137

S. Ct. 886, 894-95 (2017) (United States Sentencing Guidelines not subject to void for

vagueness challenge and therefore Johnson v. United States, 135 S. Ct. 2551 (2015), did

not invalidate the residual clause of the definition of a crime of violence under the

Guidelines). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2